DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Applicant recites “radial support to said an underlying layer”.   It is assumed applicant did not mean to recite both a specific article and an indefinite article to identify the previously recited underlying layer. The clause would make sense without the word “an”. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Applicant recites “each said end fitting” where previously that element had been recited as “at least one end fitting”.  The definitive article “said” is not needed for clarity.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Applicant recites “said an intermediate layer” in line 2.  Similar to the objection for claim 8 set forth above, it is assumed applicant is claiming “said [[an]] intermediate layer” and for purposes of compact prosecution will be interpreted that way.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites “at least one intermediate layer” in line 6 while subsequently reciting “said intermediate layer” to further define the claimed device as being configured a certain way.  It is not clear what intermediate layer is being referenced by “said intermediate layer”.  For example, the claim could describe a pipe with two intermediate layers to satisfy the first clause, but it is not clear which intermediate layer would then be required to comprise a helically wound electrically insulating tape element and a helically wound electrically conductive tape element.  In the alternative both intermediate layers could be so configured.  If all intermediate layers are so configured then an amendment such as “said at least one intermediate layer comprising…”. Clarification of the claim is required.  Claims 2-12 depend from claim 1 and are rejected for the same reasons.
Claim 8 recites “an intermediate layer” in line 3.  Previously applicant had recited “at least one intermediate layer between first and further armour layers”.  It is not clear if “an intermediate layer” of claim 8 is the same as that previously recited or is intended to be a different intermediate layer.  For purposes of compact prosecution, claim 8 will be interpreted as if presented as “[[an]] the at least one intermediate layer”.
Claim 13 recites the limitation "the first armour layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claims 14-17 depend from claim 13 and are rejected for the same reason.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2012/0279577 A1 to Goering et al. (Goering).

With regard to claim 13, Goering discloses a method of providing electrical continuity between adjacent layers of a flexible pipe, comprising the steps of: 
winding an intermediate layer (2, fig. 1, paragraph 0023 – the intermediate layer that is electrically conductive) over a first layer (1, fig. 1, paragraph 0023 – the first exterior layer that is not electrically conductive); and 
providing a further layer (3, fig. 1, paragraph 0023 – the second exterior layer that is not electrically conductive) over the intermediate layer (show in fig. 1); 
whereby said step of winding the intermediate layer comprises helically winding (as described in paragraph 0048, the layered material is applied under tension in a helical winding process) at least one electrically insulating tape element (the first exterior layer 1 is in the form of an electrically insulating tape element) simultaneously with an electrically conductive tape element (the intermediate layer 2 is in the form of an electrically conductive tape element) over the first armour layer (as described in paragraph 0027 the electrically conductive layer may be applied over a carcass on the inside of the interior lining of the pipe.  A carcass is a type of first armour layer).  


winding the insulating tape element and electrically conductive tape element to thereby interpose windings of the insulating tape element with windings of the conductive tape element (as the insulating tape element and conductive tape element are described as being applied to the pipe with overlapping edges in paragraph 0048 the windings of the insulating tape element will be interposed with winding of the conductive tape element).  

With regard to claim 15, Goering discloses the method as claimed in claim 13 as set forth above, and further discloses comprising: 
providing the first layer as a first armour layer by helically winding a metal tape element over an underlying layer (as described in paragraph 0050 the layer made of wound tape may simultaneously function as an anti-wear layer.  Resistance against wear would characterize the layer as an armor layer).  

With regard to claim 16, Goering discloses the method as claimed in claim 13 as set forth above, and further discloses comprising: 
winding the intermediate layer between a pressure armour layer and a tensile armour layer (as described in paragraphs 0023, 0025, 0026 and 0048 the flexible pipe may have multiple intermediate layers and reinforcing layers.  The reinforcing layers are described as being pressure armor and tensile armor layers and the intermediate layers are described as being separated by the armor layers).  

With regard to claim 17, Goering discloses the method as claimed in claim 13 as set forth above, and further discloses comprising: 
(as described in paragraphs 0023, 0025, 0026 and 0048 the flexible pipe may have multiple intermediate layers and reinforcing layers.  The reinforcing layers are described as being tensile armor layers and the intermediate layers are described as being separated by the armor layers.  The inclusion of two tensile armor layers separated by an intermediate layer will necessarily include inner and outer tensile armor layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6039083 to Loper (Loper).

With regard to claim 1, Loper discloses a Flexible pipe body (10, fig. 1, column 3, line 66 to column 4, line 1) for transporting production fluids (abstract, column 1, lines 15-17), comprising: 
a first armour layer (13, fig. 1, column 4, lines 20-21) formed from a helical winding (column 4, lines 20-21 – “helically wound”) of a metal wire element (column 4, lines 20-23 noting the layer is a profiled steel wire with interlocking edges); 
a further armour layer (23, fig. 1, column 4, lines 46-48) formed from a helical winding (column 4, lines 46-48) of a further metal wire element (the material of further armour layer 23 is described as being a steel tape.  Applicant provides no special definition of “wire” in the specification.  The dictionary defines wire as “metal in the form of a usually very flexible thread or slender rod.  The Loper disclosure calls the further metal wire element a tape.  The dictionary defines tape as “a narrow flexible strip or band” which could be considered a type of wire.  Even if the claimed wire is argued to be distinct from the Loper disclosed tape, an obviousness analysis appear below as to why it would be obvious to use wire in the further armour layer as claimed); and 
at least one intermediate layer (14/15, fig. 1, the layer between the first and further armour layers 13 and 23 respectively) between the first and further armour layers, said intermediate layer comprising a helically wound electrically insulating tape element (14, fig. 1, column 4, lines 29-32 describing a polymer tape.  The polymer tape will invariably have some electrical insulating properties) and a helically wound electrically conductive tape element (15, fig. 1, column 4, lines 29-32 describing a strengthening layer constructed of helically wound steel wire having a rectangular cross-section. Steel is electrically conductive.  The configuration of the armor layer is not specified as a tape although the rectangular cross section defines a steel wire in the shape of a tape).  
	Loper fails to explicitly disclose the use of a wire shaped metal element in the further armour layer.
	Loper discloses a strengthening layer (15, fig. 1, column 4, lines 29-32) that comprises a steel wire having a rectangular cross section. Loper also discloses a strengthening layer (23, fig. 1) that is disclosed as a steel tape which as shown in cross section also has a rectangular cross section. A steel wire having a rectangular cross section is thus in the shape of a tape (steel tape in layer 23 compared to profiled steel wire in layer 13).  Loper demonstrates that metal wires and metal tapes are known equivalents substitutable one for the other for the purposes of providing a helically wound armour layer to a multilayer pipe.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide a wire shaped metal element in the further armour layer such as the one used to make the strengthening layer described at column 4, lines 29-32 since the substitution of one equivalent for another involves only routine skill in the art.  A wire in the shape of a tape would be useful to minimize the diameter of the resulting multi-layer pipe.  

With regard to claim 3, Loper discloses the flexible pipe body as claimed in claim 1 as set forth above, and further discloses comprising: 
the first armour layer comprises a pressure armour layer (column 4, lines 20-28) and the further armour layer comprises a tensile armour layer (column 4, lines 49-51 describes the first armour layer 23 as protecting the flexible pipe from external damage.  The arrangement of layer 23 is similar to the arrangement of layer 15 which is described column 4, lines 35-37 as providing resistance to axial tension in the pipe.  Accordingly, the configuration of the tensile armour layer 23 can also be considered to provide resistance to axial tension and is thus a tensile armour layer).  

the first armour layer comprises an inner tensile armour layer (the interlocking edges of the profiled wire of layer 13 will provide resistance to axial loads making the first armour layer an inner tensile armour layer) and the further armour layer comprises an outer tensile armour layer (column 4, lines 49-51 describes the first armour layer 23 as protecting the flexible pipe from external damage.  The arrangement of layer 23 is similar to the arrangement of layer 15 which is described column 4, lines 35-37 as providing resistance to axial tension in the pipe.  Accordingly, the configuration of the tensile armour layer 23 can also be considered to provide resistance to axial tension and is thus a tensile armour layer).  

With regard to claim 5, Loper discloses the flexible pipe body as claimed in claim 1 as set forth above, and further discloses comprising: 
a further intermediate layer (16/17, fig. 1, column 4, lines 35-40) between one of the first and further armour layers and a still further armour layer (18, fig. 1, column 4, lines 37-40) formed from a helical winding (column 4, lines 37-40) of a still further metal wire element (column 4, lines 37-40), said further intermediate layer comprising a helically wound electrically insulating tape element (17, fig. 1, column 4, lines 37-40 describing a polymer. The polymer tape will invariably have some electrical insulating properties) and a helically wound electrically conducting tape element (16, fig. 1, column 4, lines 35-37 describing a helical steel armour.  Steel is electrically conducting).
The steel armour of the still further metal wire element is not disclosed as being in the shape of a tape.  
Loper discloses a strengthening layer (15, fig. 1, column 4, lines 29-32) that comprises a steel wire having a rectangular cross section. Loper also discloses a strengthening layer (23, fig. 1) that is (steel tape in layer 23 compared to profiled steel wire in layer 13).  Loper demonstrates that metal wires and metal tapes are known equivalents substitutable one for the other for the purposes of providing a helically wound armour layer to a multilayer pipe.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the still further metal wire element as a wire shaped metal element such as the one used to make the strengthening layer described at column 4, lines 29-32 since the substitution of one equivalent for another involves only routine skill in the art.  A still further wire metal element in the shape of a tape would be useful to minimize the diameter of the resulting multi-layer pipe.

With regard to claim 8, Loper discloses the flexible pipe body as claimed in claim 1 as set forth above, and further discloses comprising: 
each winding of the electrically insulating tape element in an intermediate layer is wound tightly over an underlying layer (column 4, lines 29-32 describes the electrically insulating tape element as being applied to provide a “firm base” for overlying layer of material) to provide radial support to said an underlying layer (column 4, lines 29-34 notes the layers 14/15 provide increased resistance to internal burst forces which is also a means of providing radial support).  

With regard to claim 9, Loper discloses the flexible pipe body as claimed in claim 1 as set forth above, and further discloses comprising: 
a fluid retaining polymer layer (12, fig. 1, column 4, lines 14-16); and 
an outer sheath (24, fig. 1, column 4, lines 45-47).  

(10, fig. 1, column 3, line 66 to column 4, line 1) for transporting production fluids (abstract, column 1, lines 15-17), comprising: 
the flexible pipe body as claimed in claim 1 as set forth above; and 
at least one end fitting terminating (25, fig. 2, column 4, lines 53-55) a respective end (shown in fig. 2 and described at column 4, lines 55-57) of the flexible pipe body.  

With regard to claim 11, Loper discloses the flexible pipe as claimed in claim 10 as set forth above, and further discloses comprising a corrosion protection system (as noted at column 4, lines 11-14 the carcass 11 is made of a material to withstand corrosion – the use of anti-corrosion material is a type of corrosion protection system).  

Claims 2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6039083 to Loper (Loper) in view of United States Patent Application Publication No. 2012/0279577 A1 to Goering et al. (Goering) (cited in the IDS filed 8/9/2019)
Goering discloses a flexible pipe for use with production fluids such as oil (Goering, abstract), an analogous field of endeavor to Loper.

With regard to claim 2, Loper discloses the flexible pipe body as claimed in claim 1 as set forth above, but fails to further discloses comprising: 
windings of the electrically insulating tape element are interposed with windings of the electrically conductive tape element in the intermediate layer.  
	Goering discloses an intermediate layer (1/2/3, fig. 1) which sandwiches an electrically conductive layer between to electrically insulating layers.  The intermediate layer is helically applied 
	It would have been obvious to one having ordinary skill in the art at the time of filing to provide the flexible pipe of Loper with an intermediate layer as taught by Goering, in order to be able to heat the pipe and allow the delivery of oil in cold environments as taught by Goering in the abstract.  The intermediate layer taught by Goering can be applied as the polymer layer described in Loper in order to provide this heating capacity.	

With regard to claim 6, Loper discloses the flexible pipe body as claimed in claim 5 as set forth above, but fails to disclose comprising: 
windings of the electrically insulating tape element in the further intermediate layer are interposed with windings of the electrically conducting tape element in the further intermediate layer.  
	Goering discloses the use of multiple intermediate heatable layers between reinforcing layer.  Inclusion of a second intermediate layer as taught by Goering in the flexible pipe of Loper will include windings of an electrically conducting tape element interposed with windings of an electrically insulating tape element.  It would have been obvious to one having obvious skill in the art to include a further intermediate layer as taught by Goering in order to reduce the risk of failure as taught by Goering in paragraph 0049 and for the same reasons as set forth in the rejection of claim 2.
With regard to claim 12, Loper discloses the flexible pipe as claimed in claim 11 as set forth above, but fails to further disclose wherein the flexible pipe body comprises at least one anode element and the flexible pipe body has a length in excess of 2,000 meters.
Goering discloses an intermediate layer (1/2/3, fig. 1) which sandwiches an electrically conductive layer between to electrically insulating layers.  The intermediate layer is helically applied under tension to the pipe.  As applied, winding of the insulating tape element are interposed between (paragraph 0045 discloses metallic conductors embedded in the electrically conductive layer that may be connected to a source of electrical current.  The conductor connected to the negative terminal of the power source will function as an anode element) distal to each said end fitting (the metallic conductors run the length of the intermediate layer and thus a portion of the anode will be distal to the end fitting).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the flexible pipe of Loper with an intermediate layer as taught by Goering, in order to be able to heat the pipe and allow the delivery of oil in cold environments as taught by Goering in the abstract.  The intermediate layer taught by Goering can be applied as the polymer layer described in Loper in order to provide this heating capacity 
	Applicant has indicated no criticality of a length in excess of 2000 meters (see applicant’s specification page 5, lines 22-23).
	The field of intended use for the transportation of oil through pipelines between distant locations.  It would have been obvious to one having ordinary skill in the art at the time of filing to provide the pipe Loper in view of Goering in a length in excess of 2000 meters in order to allow transport oil from one location to another location that is more than 2 kilometers distant in order to function in the field of intended use. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a flexible pipe wherein each winding of the electrically conductive .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216.  The examiner can normally be reached on M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753